     Case 2:18-cv-01420-JAD-BNW Document 14 Filed 09/17/20 Page 1 of 2



1
2
3
4
5
6
7                                     UNITED STATES DISTRICT COURT
8                                             DISTRICT OF NEVADA
9     ALEXANDER BAYOT,                                            Case No. 2:18-cv-01420-JAD-BNW
10                              Plaintiff                         AMENDED ORDER RESETTING
                                                                  INMATE EARLY MEDIATION
11                v.                                              CONFERENCE
12    NEVADA BOARD OF PRISON
      COMMISSIONERS, et al.,
13
                             Defendants.
14    01420




15
                  On July 24, 2020, this Court entered an order re-setting the Inmate Early
16
     Mediation Conference for Friday, September 25, 2020, to commence at 1:30 p.m., at
17
     the Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Las
18
     Vegas, Nevada.            That order continues to govern the inmate early mediation except as
19
     MODIFIED as follows:
20
              •   All participants will attend the mediation by video conference:
21
              •   Mediation statements must be submitted by September 21, 2020;
22
              •   If Plaintiff is incarcerated at a facility utilizing e-filing, Plaintiff shall request the law
23
                  librarian scan his or her mediation brief, along with any exhibits, and email it to
24
                  InmateMediationBrief@nvd.uscourts.gov. If Plaintiff is at a facility not utilizing e-
25
                  filing, he or she shall mail the mediation brief in an envelope clearly marked
26
     ///
27
     ///
28
     ///
     Case 2:18-cv-01420-JAD-BNW Document 14 Filed 09/17/20 Page 2 of 2



1           “Confidential, Contains Mediation Statement” to: Office of the Clerk, Attn: Sharon
2           Hardin, Inmate Mediation Department, 333 Las Vegas Boulevard, South, Las
3           Vegas, Nevada 89101.         The mediation brief must be received by the court no
4           later than Monday, September 21, 4:00 p.m.
5       •   Defendants’ counsel must coordinate with the mediator for a direct submission of
6           their mediation statement;
7       •   By September 21, 2020, Defendants’ counsel must email Sharon Hardin at
8           Sharon_Hardin@nvd.uscourts.gov to provide the email addresses for each of the
9           participants who will be appearing at the mediation for the defense;
10      •   At a future date, Ms. Hardin will provide instructions for the defense to join the
11          mediation by video; and
12      •   Defendants’ counsel must make the necessary arrangements for Plaintiff to appear
13          by video conference and must coordinate with Ms. Hardin thereon.
14          IT IS SO ORDERED.
15          DATED this 17th day of September 2020.
16
17
18
                                               BRENDA N. WEKLER
19                                             UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28



                                                 -2-
